Citation Nr: 1610288	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to June 1979.  He died in June 2010, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appellant filed her original claim of entitlement to retroactive benefits based on service connection for cause of death in July 2010.  The RO issued a rating decision in October 2010 denying the cause of death claim.  Thereafter, according to a December 2010 notice provided to the appellant, she was identified as a potential class-member under Nehmer v. United States Department of Veterans Affairs, 712 F.Supp. 1404 (N.D. Cal. 1989).  See also Nehmer v. United States Department of Veterans Affairs, 32 F.Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d. 1158 (9th Cir. 2002) (Nehmer III).  

Pursuant to the Nehmer series of cases, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides.  A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease".  See 38 C.F.R. § 3.816. 

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was added to the list of presumptive disabilities on August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id. 

The appellant was identified as a potential Nehmer class member based on the Veteran's filing of several claims for diabetes mellitus and/or cardiovascular problems as due to alleged Agent Orange exposure.  Specifically, the Veteran filed a March 2003 claim for diabetes mellitus with secondary cardiovascular problems as due to alleged Agent Orange exposure, which was denied in a May 2003 rating decision.  The Veteran then filed a June 2004 request to reopen his claim for service connection for a heart condition and an October 2004 claim for service connection for diabetes and a heart condition.  That claim was denied in an April 2005 rating decision.  Following this, the Veteran filed a May 2008 request to reopen his claim for diabetes and a heart condition as due to Agent Orange exposure.  These claims were denied in a March 2009 rating decision.  Most recently, the Veteran in May 2010 again filed a request to reopen his claim for diabetes and a heart condition as due to Agent Orange exposure.  The Veteran passed away on June [redacted], 2010, prior to any decision being made on the outstanding diabetes and heart condition claims. 

After identifying the appellant as a potential Nehmer class member, the RO, in a January 2011 rating decision, reevaluated the claim of service connection for heart condition, now characterized as ischemic heart disease, and also reevaluated the claim of service connection for cause of death as specifically being related to the Veteran's possibly service-connected ischemic heart disease.  Both the ischemic heart disease and cause of death claims were denied. 

Following the reevaluation and denial of her claims in the January 2011 rating decision, the appellant filed a statement in February 2011 in which she asserted that "I feel like [redacted]'s 20 years of service and all the sacrifices we had to make as his family doesn't count as I have not received my DIC and was told the case was cancelled."  She also indicated that she wanted to "file this claim as all [the Veteran's] problems were service connected."  The date stamped copy shows that the RO did not receive this statement until September 2011. 

The appellant then filed a statement in June 2011 requesting that her claim for retroactive benefits based on service connection for cause of death be "reopened and considered".  As evidenced by the September 2011 notification provided to the appellant, the RO interpreted the February and June 2011 statements together as a new claim of service connection for cause of death, and characterized the matter as a request to reopen a final decision made for the claim filed July 2010 and then reevaluated in January 2011.  Although this characterization has persisted to the present day, the RO in its subsequent decisions did not engage in a new and material evidence analysis as required to reopen a final adjudicative decision, instead analyzing the claim of benefits for service connection for cause of death as if it were an original claim.  38 U.S.C.A. § 510838; C.F.R. § 3.156(a). 

The Board finds that the RO erred in interpreting the appellant's February and June 2011 statements as a new claim, and instead should have characterized the statements as a notice of disagreement (NOD) as to the October 2010 and January 2011 rating decisions.  Pursuant to 38 U.S.C.A. § 7105 (West 2014), the appellant had one year from the date of the October 2010 rating decision to file a NOD expressing disagreement with the denial of her cause of death claim before the claim was considered final.  The appellant filed her statements within the year deadline, prior to the October 2010 rating decision becoming final.  As to the contents of the statements, the RO should interpret any communication from an appellant which "can be reasonably construed as disagreement with [a] determination and a desire for appellate review" as a NOD, thereby triggering further appellate procedure.  38 C.F.R. § 20.201 (2015); see also Gallegos v. Principi, 283 F.3d 1309, 1313-1315 (Fed. Cir. 2002).  Here, the appellant acknowledged in the February 2011 statement that her claim had "been cancelled" and set forth reasons for why she believed her cause of death claim should be granted.  Thus, the Board concludes that the Veteran's February and June 2011 statements together constituted a NOD and that the RO should have proceeded in due course by providing the appellant with a statement of the case (SOC) as to the denial of the Veteran's initial cause of death claim filed in July 2010. 
Following the characterization of the appellant's February and June 2011 statements as a new claim rather than a NOD, the RO, in a December 2011 rating decision, denied the appellant's claim of service connection for cause of death.  The appellant thereafter filed a March 2012 NOD and the case proceeded in the normal course of appellate review, with a SOC issued in May 2012, followed by a July 2012 substantive appeal and a November 2012 supplemental SOC. 

The May 2012 SOC lists the issue as one for service connection for cause of death, rather than analyzing whether the appellant had submitted new and material evidence to reopen the claim in the first place.  The RO's decision to approach the appellant's case as if it were a completely new claim, rather than a request to reopen a claim, obviates the need for any additional procedural action on the part of the RO, as the issues under contention in the appellant's March 2012 NOD have been properly addressed in the subsequent SOC issued by the RO in May 2012.  Accordingly, although the matter is being remanded on other grounds, the Board will consider this matter on the merits of the July 2010 claim, as further jurisdictional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A remand is inappropriate where there is no possibility of any benefit flowing to the veteran). 

In January 2016, the appellant and her son testified at a video conference hearing at the Milwaukee RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  The appellant's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to dependency and indemnity compensation on the basis of service connection for cause of death, further development of the record is necessary.  Despite the fact that the appellant's case was evaluated by a VA examiner who offered an opinion in October 2012, the record still does not contain sufficient evidence on which the Board can make a determination regarding the appellant's claim, as the October 2012 opinion focused only on the question of whether the aspiration pneumonia that was one of the causes of the Veteran's death was attributable to discoid lupus.  A VA examiner must still provide an opinion as to whether any of the other conditions which contributed to the Veteran's death are attributable to a service-connected condition. 

The Veteran's death certificate lists the following causes of death: cardio respiratory arrest, which was due to respiratory failure, which was due to sepsis and pneumonia.  In addition, the death certificate lists the following significant conditions as contributing to death:  acute myelocytic leukemia, neutropenia, chronic obstructive pulmonary disease (COPD), diabetes mellitus type II, atrial flutter, and coronary artery disease status post coronary artery bypass grafting. 

The appellant was afforded an opportunity to testify at a videoconference hearing before the undersigned VLJ in January 2016.  She and the Veteran's son also testified at the hearing.  During the hearing, the appellant and her son set forth three distinct contentions for linking the Veteran's death to discoid lupus.  To begin, the son stated that the Veteran had his first cardiovascular attack in 1989, and then asserted that the Veteran's lupus accelerated the development of the Veteran's arteriosclerosis.  Hearing Transcript, 4-5.  He highlighted the fact that the death certificate shows that cardiovascular disease, status post cardio coronary bypass graft, was a significant condition leading to the Veteran's death.  Id.  Later on during the hearing, the appellant testified that she believed the Veteran had low blood pressure readings during the first few years following discharge.  Id. at 13. 

The appellant then set forth her contention that the Veteran's diabetes is attributable to his service-connected discoid lupus.  Id. at 6.  In support thereof, she testified that the Veteran had told her that he was stationed at Nakhon Phanom, Thailand at one point during service and that he delivered mail outside the base.  Id. at 7.  She could not identify where the Veteran went outside his base at Nakhon Phanom except that he told her he went to Laos.  Id. at 8.  

The appellant's last contention was that there was a relationship between the Veteran's myelocytic leukemia and his discoid lupus.  She offered no testimony in support of this contention.  The appellant's representative concluded the hearing by asserting that discoid lupus can lead to the development of systemic conditions, to include cardiovascular disease.  Id. at 18.  He also asserted that the Veteran's possible exposure to Agent Orange while serving in Thailand may have led to the development of diabetes mellitus type II and cardiovascular disease.  Id. 

As mentioned previously, the appellant's cause of death claim was evaluated by a VA examiner in October 2012 for the purpose of providing an opinion as to whether the Veteran's service connected discoid lupus materially contributed to his death.  After a thorough review of the entire claims file, the examiner opined that the Veteran's death was less likely than not proximately due to or the result of the Veteran's discoid lupus.  In support thereof, the examiner first evaluated whether the Veteran's discoid lupus erythematosus (DLE) ever progressed to systemic lupus erythematosus (SLE), since SLE, as acknowledge by the examiner, can affect the immune system and predispose a person to the development of infection.  The examiner reviewed the Veteran's service treatment records, and noted that the Veteran was evaluated for development of SLE at three distinct times in his military career: first, in March 1975, when biopsy and lab work revealed that he had DLE only; second, in September 1975, when outpatient records again noted that he had only DLE; and last in March 1979, when he had an oral lesion removed and lab work revealed that he still only had DLE.  The examiner concluded that the medical records did not show that the Veteran's DLE ever progressed to SLE, and he found that DLE, which does not predispose a person to infection, could not have contributed to the Veteran's death. 

The VA examiner also discussed the aspiration pneumonia listed as the Veteran's cause of death.  She stated that aspiration pneumonia is considered both an infectious process and a chemical injury.  She then noted that hospitalization records from June 4, 2010 to June [redacted], 2010, which documented the progress of the Veteran's death, indicate that the Veteran was admitted with aspiration pneumonia following his vomiting and the resulting injuries.  The examiner concluded by discounting the possibility that the Veteran's DLE could have contributed to his acquiring an infection and his inability to respond to treatment, both of which ultimately lead to his death.  

Outpatient records from Baptist Health System dated from May 1, 2010 to May 18, 2010, and then May 21, 2010 to May 27, 2010, document the Veteran's two courses of treatment at the Baptist Health Hospital prior to his final admission to the hospital in June 2010.  A May 1, 2010 registration record indicates that the Veteran was admitted for chest pain.  By the point of his discharge from the hospital on May 18, 2010, the Veteran had been diagnosed with acute myeloid leukemia, with several secondary complications, including pancytopenia, thrombocytopenia, and anemia.  The May 18, 2010 discharge record also documented the following diagnoses: COPD, hypertension, diabetes mellitus type II, lupus, coronary artery disease status post CABG, peripheral vascular disease, aortic abdominal aneurysm repair, depression, anxiety, nicotine dependence, acute renal failure, chronic kidney disease, hypophosphatemia, and hypokalemia.  The Veteran returned to the Baptist Health Hospital on May 21, 2010, this time with a complaint of febrile neutropenic acute leukemia.  Specifically, a May 27, 2010 discharge report shows that the Veteran was admitted with complaints of fever and chills and was found to have febrile neutropenia due to an unknown source of infection.  The Veteran was also diagnosed with pancytopenia, coronary artery disease status post CABG, COPD, and oral thrush upon discharge. 

Outpatient records from Baptist Health System dated from June 4, 2010 to June [redacted], 2010 indicate that the Veteran was admitted with neutropenic fever which was attributed to his vomiting and resulting sepsis.  The records document the Veteran's history of acute myeloid leukemia, c. diff colitis, pancytopenia, thrombocytopenia, diabetes mellitus type II, COPD, coronary artery disease status post CABG, peripheral vascular disease status post bypass, aortic abdominal aneurysm repair, depression, anxiety and nicotine dependence.  His final diagnoses at the time of death were the following: neutropenic sepsis and shock, aspiration pneumonia vancomycin-resistant enterococcus, acute myeloid leukemia, COPD, hypotension, diabetes mellitus type II with renal and peripheral vascular complications, coronary artery disease status post CABG, peripheral vascular disease, aortic abdominal aneurysm repair, depression, anxiety, nicotine dependence, dyslipidemia, diabetic peripheral neuropathy, and atrial flutter secondary to sepsis. 

The VA examiner who offered the October 2012 opinion that the Veteran's death was less likely than not proximately due to or the result of the Veteran's discoid lupus apparently did not consider whether any of the other conditions listed as contributing to the Veteran's death, including acute myelocytic leukemia, neutropenia, COPD, diabetes mellitus type II, atrial flutter, and coronary artery disease status post CABG were proximately due to or the result of the Veteran's discoid lupus or any other service-connected condition.  On the basis of this opinion, the RO has denied the appellant's claim of service connection for cause of death.  The RO must secure a new opinion that evaluates whether any of the conditions other than pneumonia that contributed to or caused the Veteran's death were proximately due to or the result of any of the Veteran's service-connected conditions, to include discoid lupus. 

Accordingly, the case is REMANDED for the following action:

1. Elicit from the appellant all information regarding the
Veteran's treatment at any VA medical facilities following separation from service.  Furthermore, the appellant should be invited to submit any additional medical evidence in support of her claim, to specifically include any private medical records for the Veteran.

2. Following completion of the above, arrange for a
qualified VA examiner to review the appellant's claims file and provide an opinion as to whether any of the conditions that contributed to the Veteran's death, including acute myelocytic leukemia, neutropenia, COPD, diabetes mellitus type II, atrial flutter, and coronary artery disease status post CABG, were proximately due to or chronically worsened by the Veteran's discoid lupus or any other service-connected condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history relating to any of the above named conditions.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the January 2016 hearing testimony, in which the appellant and her son contended that the Veteran's discoid lupus contributed to the development of a cardiovascular condition, diabetes mellitus type II, and leukemia.  In addition, the examiner is asked to carefully review the Baptist Health System treatment records from the last three hospital admissions leading up to the Veteran's death, dated from May 1, 2010 to May 18, 2010, May 21, 2010 to May 27, 2010, and June 4, 2010 through June [redacted], 2010. 

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the conditions that contributed to the Veteran's cause of death were proximately due to or chronically worsened by any service-connected condition, to specifically include discoid lupus. 

All opinions expressed must be supported by complete rationale. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

3. After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford her the appropriate time period for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




